Name: 92/239/EEC: Council Decision of 28 April 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  international trade
 Date Published: 1992-05-07

 Avis juridique important|31992D023992/239/EEC: Council Decision of 28 April 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries Official Journal L 122 , 07/05/1992 P. 0039 - 0042COUNCIL DECISION of 28 April 1992 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries (92/239/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas extension or tacit renewal beyond the end of the transitional period was last authorized in the case of the Agreements and Protocols listed in the Annex by Decision 91/181/EEC (2); Whereas the Member States concerned have, with a view to avoiding any disruption of their commercial relations with third countries concerned based on Agreements, requested authorization to extend or renew the abovementioned Agreements; Whereas, however, most of the areas covered by these national Agreements are henceforth the subject of Community Agreements; whereas, in this situation, there should be authorization for the maintenance of national Agreements only for those areas not covered by Community Agreements; whereas, in addition, such authorization should not, therefore, adversely affect the obligation incumbent upon the Member States to avoid and, where appropriate, to eliminate any incompatibility between such Agreements and the provisions of Community law; Whereas the provisions of the Agreements to be either prolonged or renewed should not furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have declared that the extension or tacit renewal of these Agreements would neither constitute an obstacle to the opening of Community negotiations with the third countries concerned and the transfer of the commercial substance of those Agreements to Community Agreements nor, during the period under consideration, hinder the adoption of the measures necessary to complete the standardization of the import arrangements of the Member States; Whereas at the conclusion of the consultations provided for in Article 2 of Decision 69/494/EEC it was established, as the aforesaid declarations by the Member States concerned confirm, that the provisions of the Agreements to be extended or renewed would not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, in these circumstances, the Agreements concerned may be either extended or tacitly renewed for a limited period, HAS ADOPTED THIS DECISION: Article 1 The trade Agreements and Protocols between Member States and third countries, as listed in the Annex hereto, may be extended or tacitly renewed up to the dates indicated for each of them for those areas not covered by Agreements between the Community and the third countries concerned and in so far as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 90, 11. 4. 1991, p. 34. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Estado miembro PaÃ ­s tercero Naturaleza y fecha del Acuerdo Prorrogado o tÃ ¡citamente reconducido hasta el Medlemsstat Tredjeland Aftalens art og datering Udloeb efter forlaengelse eller stiltiende viderefoerelse Mitgliedstaat Drittland Art und Datum des Abkommens Ablauf nach Verlaengerung oder stillschweigender Verlaengerung Kratos melos Triti chora Fysi kai imerominia tis symfonias Imerominia lixeos katopin tis parata- seos i tis siopiris ananeoseos Member State Third country Type and date of Agreement Prolonged or tacitly renewed until Ã tat membre Pays tiers Nature et date de l'accord Ã chÃ ©ance aprÃ ¨s prorogation ou tacite reconduction Stato membro Paese terzo Natura e data dell'accordo Scadenza dopo la proroga o il tacito rinnovo Lid-Staat Derde land Aard en datum van het akkoord Vervaldatum na al dan niet stilzwijgende verlenging Estado-membro PaÃ ­s terceiro Natureza e data do acordo Prorrogado ou tacitamente renovado atÃ © (1) (2) (3) (4) BENELUX Honduras Handelsakkoord/ Accord commercial 30. 1. 1959 27. 5. 1993 JoegoslaviÃ «/ Yougoslavie Handelsakkoord/ Accord commercial 18. 6. 1958 30. 6. 1993 Marokko/ Maroc Handelsakkoord/ Accord commercial 5. 8. 1958 30. 6. 1993 DANMARK Indonesien Handelsaftale 9. 9. 1952 30. 6. 1993 Madagaskar Handelsaftale 10. 12. 1965 25. 6. 1993 Marokko Handelsaftale 26. 7. 1961 30. 6. 1993 Senegal Handelsaftale 11. 4. 1962 10. 7. 1993 Tunesien Handelsaftale 8. 6. 1960 31. 5. 1993 DEUTSCHLAND Afghanistan Handelsabkommen 31. 1. 1958 31. 5. 1993 Jugoslawien Handelsabkommen 11. 6. 1952 30. 6. 1993 Protokoll 16. 7. 1964 Philippinen Handelsabkommen 28. 2. 1964 12. 8. 1993 Tuerkei Abkommen ueber Warenverkehr 16. 2. 1952 30. 6. 1993 ELLADA Iran Emporiki symfonia 3. 2. 1976 3. 2. 1993 Tynisia Emporiki symfonia 2. 3. 1960 2. 3. 1993 Iordania Emporiki symfonia 27. 2. 1977 27. 2. 1993 Syria Emporiki symfonia 27. 5. 1969 27. 5. 1993 Malta Emporiki symfonia 14. 4. 1976 14. 4. 1993 ESPAÃ A Angola Acuerdo de cooperaciÃ ³n y comercial 18. 3. 1983 18. 3. 1993 Egipto Acuerdo comercial 19. 5. 1976 18. 5. 1993 RepÃ ºblica Dominicana Convenio de cooperaciÃ ³n econÃ ³mica 2. 6. 1973 1. 6. 1993 Siria Convenio de cooperaciÃ ³n econÃ ³mica 26. 9. 1952 8. 4. 1993 FRANCE RAE (rÃ ©publique arabe d'Ã gypte) Accord commercial 10. 7. 1964 10. 7. 1993 ITALIA Colombia Modus vivendi 19. 6. 1952 19. 6. 1993 Somalia Accordo commerciale e di cooperazione economica e tecnica 1. 7. 1960 30. 6. 1993 PORTUGAL Paquistao Acordo comercial 6. 7. 1981 6. 7. 1993